    Case 1:16-cv-04196-ST Document 59 Filed 11/02/18 Page 1 of 2 PageID #: 373



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
    __________________________________________
    ALESSANDRO BERNI, GIUISEPPE                   )
    SANTOCHIRICO, MASSIMO SIMIOLI, and            )
    DOMENICO SALVATI, on behalf of themselves ) Case No. 1:16-cv-04196
    and all others similarly situated,            )
                                                  )
                            Plaintiffs,           )
                                                  )
            v.                                    )
                                                  )
    BARILLA G. e R. FRATELLI, S.p.A., and         )
    BARILLA AMERICA INC. d/b/a BARILLA            )
    USA,                                          )
                                                  )
                            Defendants.           )
    __________________________________________

                             NOTICE OF MOTION
              FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT

         PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law in

Support of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement, the Joint

Declaration of Daniella Quitt and Ronen Sarraf (and the exhibits attached thereto, including the

Settlement Agreement 1), Plaintiffs will move this Court before the Honorable Steven L.

Tiscione, United States District Court, Eastern District of New York, 225 Cadman Plaza East,

Brooklyn, NY 11201, on December 17, 2018, at 2 p.m., or at such date and time as the Court

may direct, for an Order pursuant to Fed. R. Civ. P. 23, in the form substantially similar to

Exhibit E to the Settlement Agreement, that: (1) grants final approval of the Settlement as fair,

reasonable, and adequate; (2) confirms certification of the Class for the purpose of the Settlement

and continuing the appointment of Plaintiffs as representatives of the Class and their counsel as

1
       Unless otherwise set forth, all capitalized terms used herein have the meanings ascribed
to them in the Class Action Settlement Agreement, filed with the Court on April 25, 2018 (the
“Settlement Agreement”), Docket Entry (“DE”) 55-1.
  Case 1:16-cv-04196-ST Document 59 Filed 11/02/18 Page 2 of 2 PageID #: 374



Class Counsel; and, (3) approves the fee and expense award, as well as the Case Contribution

Awards to the Plaintiffs.

       The Parties’ proposed Order (previously filed as Exhibit E to the Settlement Agreement)

is being filed concurrently herewith.

Dated: November 2, 2018                       Respectfully submitted,

                                              GLANCY PRONGAY & MURRAY LLP


                                              /s/ Daniella Quitt
                                              Robert I. Harwood
                                              Daniella Quitt
                                              712 Fifth Avenue, 31st Floor
                                              New York, New York 10019
                                              Tel.: (212) 935-7400
                                              Fax: (212) 753-3630

                                              SARRAF GENTILE LLP
                                              Ronen Sarraf
                                              Joseph Gentile
                                              14 Bond Street, Suite 212
                                              Great Neck, New York 11021
                                              Tel: (516) 699-8890
                                              Fax: (516) 699-8968

                                              Counsel for Plaintiffs




                                              2
